Citation Nr: 0528413	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  02-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's left ear sensorineural hearing loss disability, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for the 
veteran's allergic rhinitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1956 to April 1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Newark, New Jersey, Regional Office (RO) which, in pertinent 
part, denied increased evaluations for the veteran's left ear 
sensorineural hearing loss disability and allergic rhinitis.  
In February 2003, the veteran was afforded a hearing before 
the undersigned Acting Veterans Law Judge sitting at the RO.  
In June 2004, the Board remanded the veteran's claims to the 
RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In its June 2004 Remand instructions, the Board, in pertinent 
part, directed that the veteran was to be scheduled for a VA 
examination for compensation purposes to address the nature 
and severity of his hearing loss disability and allergic 
rhinitis and the RO was to adjudicate the inextricably 
intertwined issue of the veteran's entitlement to service 
connection for right ear hearing loss disability.  In 
September 2004, the RO attempted to schedule the veteran for 
the requested VA examination for compensation purposes.  A 
September 2004 notation in the record indicates that the 
veteran requested that the examination be rescheduled for a 
date in February 2005.  In his September 2005 Appellant's 
Post-Remand Brief, the accredited representative requests 
that the veteran's claims be again remanded to the RO so that 
the veteran may be rescheduled for the requested VA 
examination for compensation purposes.  

The RO has neither rescheduled the requested VA examination 
for compensation purposes nor adjudicated the veteran's 
entitlement to service connection for a chronic right ear 
hearing loss disability.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the RO's compliance 
with the Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this case is again REMANDED for the following 
action:  

1.  Schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his hearing loss disability and 
allergic rhinitis.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
Send the claims files to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

2.  Then adjudicate the veteran's 
entitlement to service connection for a 
chronic right ear hearing loss 
disability.  The veteran and his 
accredited representative should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal 
unless there is both a notice of 
disagreement and a substantive appeal as 
to the issue.  

3.  Then readjudicate the veteran's 
entitlement to increased evaluations for 
both his left ear hearing loss disability 
and allergic rhinitis.  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
				J. T. HUTCHESON 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


